

117 S318 IS: Presidential Pardon Transparency Act of 2021
U.S. Senate
2021-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 318IN THE SENATE OF THE UNITED STATESFebruary 12, 2021Mr. Merkley (for himself, Mr. Wyden, Ms. Hirono, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require the publication of the name of any person pardoned by the President, and for other purposes.1.Short titleThis Act may be cited as the Presidential Pardon Transparency Act of 2021.2.Publication of pardonsNot later than 3 days after the date on which the President grants any reprieve or pardon for an offense against the United States, the Attorney General shall publish in the Federal Register and on the official website of the President the following:(1)The name of the person.(2)The date on which the reprieve or pardon was issued.(3)The full text of the reprieve or pardon.